Citation Nr: 0506323	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-00 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son and daughter

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1946.  He died in June 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans' Affairs (hereinafter "VA") Regional 
Office in Waco, Texas, which denied claims of entitlement to 
service connection for the cause of the veteran's death, and 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
appealed, and in March 2001, the Board remanded the claim for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2004, VA requested an independent medical expert's 
("IME") opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901 (2004).  That same month, an IME opinion was 
obtained that is unfavorable to the appellant's claim.  In a 
letter, dated June 2004, the Board sent the appellant's 
representative a copy of the opinion and allowed 60 days for 
a response pursuant to 38 C.F.R. § 20.903.  The letter stated 
that the Board would proceed with the appeal if no response 
was received within the 60-day time period.  In August 2004, 
in response to a July 2004 decision of the U.S. Court of 
Appeals for Veterans Claims ("Court"), Padgett v. Principi, 
No. 02-2259 (U.S. Vet. App. July 9, 2004), the Board sent the 
appellant's representative a second letter.  The letter 
stated that if no response was received at the end of the 60-
day time period, it would be assumed that the appellant did 
not wish to waive AOJ (agency of original jurisdiction) 
review of the IME's opinion, and that the claim would be 
remanded to the AOJ for review unless the claim could be 
granted in full.  There is currently no record of a reply to 
the Board's August 2004 letter.  

The Board notes that the Court has withdrawn its judgment in 
Padgett, granted both the Secretary's and the appellant's 
motions for full Court decision, withdrawn the Court's July 
9, 2004, opinion, and referred the case to the full Court for 
disposition.  Padgett v. Principi, No. 02-2259 (U.S. Vet. 
App. Sept. 14, 2004) (en banc) (per curiam order).  
Nevertheless, as a waiver of RO review has not been received 
in conjunction with the IME's opinion, a remand is required 
in order to comply with the Board's August 2004 letter.  
Accordingly, the claim must be remanded to the RO so that the 
RO may consider the claim in light of the IME's opinion.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

The RO should readjudicate the issues on 
appeal.  If either of the determinations 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



